Citation Nr: 0845019	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  06-09 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for neuropathy of the 
hands, claimed as secondary to Agent Orange exposure.

3.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to Agent Orange exposure.

4.  Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esq.



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to May 1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In a November 2004 rating decision, the RO denied service 
connection for a psychiatric disorder, including PTSD, and 
peripheral neuropathy.  In a June 2005 rating decision, the 
RO denied service connection diabetes mellitus.  The veteran 
appealed the RO's determinations via his submission of a 
timely VA Form 9 in March 2006.  

Additionally, the record shows that in an April 2002 rating 
decision, the RO denied service connection for hearing loss.  
In April 2003, the veteran submitted a timely notice of 
disagreement with the RO's decision.  The RO has not yet 
issued a Statement of the Case addressing this issue.  Thus, 
a remand for this action is now necessary.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  The issue is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

With respect to the veteran's claims of service connection 
for peripheral neuropathy and diabetes mellitus secondary to 
Agent Orange exposure, in a September 21, 2006 memorandum, 
the Secretary of VA directed the Board to stay the 
adjudication of claims potentially affected by the Haas 
litigation.  The specific claims affected by the stay include 
herbicide exposure claims in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  See Haas v. 
Nicholson, 20 Vet. App. 257 (2006).  The veteran's claims of 
service connection for diabetes mellitus and neuropathy of 
the hands are the subject of this stay.  Despite the recent 
decision in Haas v. Peake, 544 F.3d 1306 (Fed. Cir. 2008), 
the stay remains in effect in accordance with the terms of 
the order in Ribaudo v. Nicholson, 21 Vet. App. 137 (2007), 
until such time as the Federal Circuit issues its mandate in 
Haas, or some other judicial action is taken regarding the 
stay.   

Finally, the Board notes that on several occasions throughout 
the course of this appeal, the veteran has alleged that his 
children are entitled to VA compensation for birth defects 
necessitating kidney transplants due to Agent Orange 
exposure.  As discussed above, the question of the veteran's 
exposure to herbicides remains unresolved.  Regardless, he is 
advised that spina bifida is currently the only birth defect 
that warrants the award of monetary benefits based on 
herbicide exposure of the veteran-parent.  38 U.S.C.A. § 1805 
(West 2002); see also Pratt v. Nicholson, 20 Vet. App. 252 
(2006) (discussing legislative history of section 1805); 
Jones v. Principi, 16 Vet. App. 219 (2002); Martin v. Brown, 
8 Vet. App. 138 (1995) (per curium) (affirming Board decision 
denying service connection for the birth defects and deaths 
of a veteran's three children, claimed as secondary to his 
exposure to Agent Orange, on the basis that 38 U.S.C.A. §§ 
101(2) and 1116(a)(1)(A) preclude the award of service 
connection for the children because they are not 
"veterans").  


FINDINGS OF FACT

1.  The veteran's account of an in-service stressor has been 
corroborated by the evidence of record.  

2.  Medical evidence shows that the veteran currently has 
PTSD as a result of his corroborated in-service stressor.





CONCLUSION OF LAW

PTSD was incurred during active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify claimants of the information and 
evidence needed to substantiate a claim for VA benefits.  VA 
also has a duty to assist claimants in obtaining the evidence 
needed to substantiate the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  In light of the favorable 
decision below, the Board finds that no further notification 
or development action is required at this juncture.  Neither 
the veteran nor his attorney has argued otherwise.


Background

The veteran's service medical records include a July 1967 
Report of Medical Examination showing that psychiatric 
evaluation performed at the time of his entrance onto active 
duty was normal.  On a report of medical history, the veteran 
denied a history of frequent trouble sleeping, frequent or 
terrifying nightmares, and nervous trouble of any sort.  

According to his service medical and personnel records, the 
veteran was stationed at Treasure Island, California, from 
July 26, 1967, to August 29, 1967, for recruit training.  His 
service medical records note that he managed boot camp fairly 
well.  

On August 31, 1967, the veteran reported to his first duty 
station, the U.S.S. Walker, where he was reportedly unable to 
handle shipboard life.  After approximately two and one half 
weeks aboard the U.S.S. Walker, the veteran had an acute 
situational reaction manifested by crying, angry words, and 
throwing his potato peeling knife to reinforce his statement 
that he was quitting because of unsatisfactory living 
conditions aboard the U.S.S. Walker, as well as unsympathetic 
and insensitive petty officers, and the prospect of continued 
mess duty.  The veteran was air evacuated to the U.S.S. 
Hornet for treatment.  

Records show that the veteran remained aboard the U.S.S. 
Hornet from September 21, 1967 to September 29, 1967, where 
he was diagnosed as having an immature personality, extremely 
manipulative.  The veteran was then transferred to the U.S. 
Naval Hospital at Subic Bay for evaluation and treatment 
where he remained until October 24, 1967.  There, he was 
diagnosed as having a passive dependent personality disorder 
and an administrative discharge due to unsuitability was 
recommended.  On December 7, 1967, the veteran was 
transferred to Treasure Island to await administrative 
discharge.  He was discharged from active service in May 
1968.  

In February 2004, the veteran submitted an application for VA 
compensation benefits, seeking service connection for several 
disabilities, including PTSD with depression.  He claimed 
that while he was aboard the U.S.S. Hornet, injured sailors 
from the U.S.S. Mansfield were brought aboard for medical 
treatment after their ship was hit by "an armored [sic] 
piercing round."  He claimed that "I was forced to assist 
in the treatment of the wounded.  Seeing dead and mutilated 
bodies.  I can still remember that event like it was 
yesterday."

In response to the RO's request for additional information 
regarding his claimed stressors, in July 2004 and August 
2006, the veteran submitted detailed statements.  
Specifically, the veteran claimed that in mid August 1967, 
while he was stationed at Treasure Island awaiting his first 
duty station, another seaman tried to sexually assault him as 
he was sleeping.  He indicated that he screamed for the guard 
and reported the incident.  The veteran indicated that "this 
was the first thing that made me very uncomfortable as I 
began my military service."  The veteran indicated that he 
had contacted the National Archives in an attempt to obtain 
records of the incident, but was advised that they were not 
available.  

The veteran also reported that on September 25, 1967, after 
he had been transferred to the U.S.S. Hornet for psychiatric 
treatment, "the doctor thought it would help my diagnosis, 
which was immature personality, to work in the operating room 
where one of the crew members of the U.S.S. Mansfield was 
being worked on."  The veteran claimed that "I could not 
believe the amount of blood being lost and the screams of the 
sailor for a chaplain as he bled in what seemed to be buckets 
of blood."  The veteran further claimed that later that day, 
he "was again called to place a deceased military person in 
the reefer.  This person was in a green plastic bag and was 
still limp."  The veteran stated that a couple of days 
later, he was called upon to carry the body topside to be 
flown home for burial.  

In support of his claim, the veteran submitted a copy of a 
November 1988 letter he received from the Naval Military 
Personnel Command noting that on September 25, 1967, the 
U.S.S. Mansfield received enemy battery, killing one service 
member and injuring five others.  

He also submitted a copy of a letter dated September 25, 
1967, he had purportedly written to his parents from the 
U.S.S. Hornet.  In the letter, the veteran wrote that 
"[t]oday I saw something I never want to see again.  They 
brought three guys aboard who were injured in a DD off the 
coast of Vietnam.  One of the guys was dead on arrival.  The 
other two men were bleeding and are full of shrape [sic] 
metal from a shell that pierced the hull of the ship but did 
not explode until it was inside the ship."  The veteran 
stated that he had "helped to see that the man got carried 
to bed all right."  

Also submitted by the veteran was a March 2006 letter from 
his spouse who indicated that while the veteran was in San 
Francisco at Treasure Island in 1967, "he wrote me a letter 
that someone had sexually assaulted him while he slept, and 
they had posted a fire guard at the end of his bed."  The 
veteran's spouse did not furnish a copy of the letter.  She 
indicated that it was her belief that the veteran was now 
suffering from PTSD as a result of the in-service sexual 
assault.  The veteran's spouse further indicated that "[h]e 
also wrote me a letter which I've furnished to you about the 
men off the USS Mansfield, who he helped while he was being 
treated for a mental and emotional breakdown because of the 
sexual assault in Treasure Island."  The Board notes that 
the record on appeal does not contain a copy of the letter 
from the veteran to his spouse regarding the U.S.S. 
Mansfield, although it does contain the letter he wrote to 
his parents.  

In June 2008, the veteran underwent VA medical examination at 
which he reported that he was currently under treatment for 
PTSD.  After examining the veteran and reviewing the claims 
folder, the examiner concluded that the veteran met the DSM-
IV criteria for a diagnosis of PTSD.  The examiner noted that 
while previous examinations had shown a diagnosis of 
adjustment disorder with some features of PTSD, it now 
appeared that he met the full diagnosis of PTSD.  She 
indicated that the veteran's PTSD is "at least as likely as 
not caused by the traumatic experiences (e.g. sexual assault) 
that occurred while in the military."


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as a psychosis, 
may be also be established on a presumptive basis by showing 
that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a).  

In addition to the criteria set forth above, service 
connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with the applicable 
criteria; (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; (3) and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2008); Anglin v. 
West, 11 Vet. App. 361, 367 (1998).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  Where, as 
here, the evidence establishes that the veteran did not 
engage in combat with the enemy, his assertions of in-service 
stressors, standing alone, cannot as a matter of law provide 
evidence to establish an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Rather, the claimant must provide "credible supporting 
evidence from any source" that the event alleged as the 
stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 
128, 147 (1997).

Where a PTSD claim is based on an in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to:  records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to:  a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3); see also Patton 
v. West, 12 Vet. App. 272 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

The veteran claims that he developed a psychiatric disorder, 
namely PTSD, as a result of his experiences on active duty, 
particularly a sexual assault which reportedly occurred in 
mid-August 1967 at Treasure Island, California.  

In cases such as this, where PTSD is not claimed as a result 
of combat stressors, the claimant must provide "credible 
supporting evidence from any source" that the event alleged 
as the stressor in service occurred.  Cohen, 10 Vet. App. at 
147.  

In this case, the veteran's service personnel records confirm 
that he was stationed at Treasure Island from July 26, 1967, 
to August 29, 1967.  The record on appeal, however, is 
entirely negative for service department records 
corroborating the reported in-service sexual assault.  The 
veteran has reported that his attempt to obtain records from 
the service department corroborating this incident were 
unsuccessful.  See 38 C.F.R. § 3.159; see also Counts v. 
Brown, 6 Vet. App. 473, 477 (1994) (noting that "VA has no 
duty to seek to obtain that which does not exist.").

Although there are apparently no service department records 
corroborating the claimed in-service sexual assault, as set 
forth above, 38 C.F.R. § 3.304(f)(3) provides that if a PTSD 
claim is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to, 
statements from family members.  In this case, the veteran 
has submitted a statement from his spouse claiming that the 
veteran wrote her a letter in 1967 detailing the sexual 
assault.  The Board has no reason to question the credibility 
of the veteran's spouse.  See Meyer v. Brown, 9 Vet. App. 
425, 433 (1996) (holding that the Board cannot reject 
evidence favorable to the claimant without providing adequate 
reasons and bases for its decision).  For the reasons 
discussed above, therefore, the Board finds that the veteran 
has submitted credible supporting evidence that the alleged 
in-service sexual assault occurred.  

Although an in-service stressor has been established for 
purposes of 3.304(f), as noted, service connection for PTSD 
also requires medical evidence of a diagnosis of PTSD linked 
to that in-service stressor.  In that regard, the record 
contains a June 2008 VA medical examination report in which 
the examining psychologist concluded that the veteran met the 
criteria for a diagnosis of PTSD, based on stressful 
experiences in service, particularly the alleged assault, as 
well as his current symptoms such as nightmares and decreased 
social functioning.  The Board further notes that VA 
outpatient clinical records support this conclusion.  

In light of the evidence corroborating the veteran's claimed 
stressor, as well as the medical evidence showing that he 
currently has PTSD as a result of his corroborated in-service 
stressor, the Board finds that service connection for PTSD is 
warranted.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.304 (2008). 


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

As set forth above, in an April 2002 rating decision, the RO 
denied service connection for hearing loss.  In April 2003, 
the veteran submitted a timely notice of disagreement with 
the RO's decision.  The RO has not yet issued a Statement of 
the Case addressing this issue.  Thus, a remand for this 
action is now necessary.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, the case is REMANDED for the following action:

The RO should issue a Statement of the 
Case to the veteran and his attorney 
addressing the issue of entitlement to 
service connection for hearing loss.  The 
Statement of the Case should include all 
relevant law and regulations pertaining 
to the claim.  The veteran must be 
advised of the time limit in which he may 
file a substantive appeal, if he so 
desires.  38 C.F.R. § 20.302(b) (2008).  

This issue should then be returned to the Board for further 
appellate consideration, only if an appeal is properly 
perfected.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


